PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/942,059
Filing Date: 30 Mar 2018
Appellant(s): Quintero, Susana



__________________
Omid E. Khalifeh
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021.



(1) Grounds of Rejection to be Reviewed on Appeal:
Every ground of rejection set forth in the Office action dated 06/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
	Except for the rejections under following section “Grounds of rejection applicable to the appealed claims”, all other rejections are hereby withdrawn by the examiner.

 GROUNDS OF REJECTION APPLICABLE TO THE APPEALED CLAIMS
Claims 2-3, 12, and 13 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over Shteynberg (6264049) in view of DIYlover (dated Jan 23, 2016) and further in view Wu (20140001142).   
Claims 4-6, 13, and 15-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Shteynberg in view of DIYlover, and Wu ‘142, and further in view of either Brannock (9751666) or Ford et al. (20150272447). 
Claims 7, and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over the Shteynberg in view of DIYlover, and Wu ‘142, and further in view of Dunnum (6037872). 
Claims 9, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over the Shteynberg in view of DIYlover, and Wu ‘142, and further in view of Geijzendoffer et al. (8752719).
Claims 1, 7, 9, 11, 17, stand 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20140001142) in view of Tseng (5788369).
Claims 1, and 11 stand rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (3125984) in view of Wu (20140001142).

It is noted that the Final Rejection, in the rejection of paragraph 4 above, the Examiner inadvertent rejected the canceled claim 14.  This was meant for claim 13 as the limitation of claim 13 discussed in the rejection.  The issue should be moot since all claims stand or fall with claim 1. 

(2) Response to Argument
The Board is noted that thermochromic are materials that have or exhibit different colors or shades of color at different temperatures, see Vitale, par. 6.  Thermochromic can be used in coating or mixed the material during manufacturing, see Ford et al. (20150272447), par. 44-46.

Claim 1 reads:
1. (Currently Amended) A thermochromic baby bottle, comprising:
a bottle, comprising:

a) a bottom portion;



c) at least one threaded element disposed along at least a portion of the top edge; and

a nipple configured to lay against the top edge of the wall;

a bottle collar defining a bottle collar opening, wherein the bottle collar is configured to
threadedly attach to the at least one threaded element of the top edge; and

a cap configured to cover the nipple and removably attach to the bottle collar;

wherein at least one of the wall, nipple, bottle collar, and cap comprises thermochromic material, thereby defining one or more thermochromic elements, the one or more thermochromic elements comprising at least a first thermochromic element configured to change color responsive to a predefined temperature condition; and

wherein a plurality of design elements comprise a second thermochromic element and is permanently positioned on the exterior of the bottle along a bottom-most portion of the bottle wall.


In claim 1, it is noted that the following limitations are merely reciting a generally known common baby bottle. 
“A thermochromic baby bottle, comprising:
a bottle, comprising: a) a bottom portion; b) a wall disposed on the bottom portion, the wall having a top edge defining an opening, together the wall and bottom portion defining a cavity having an interior and an exterior; c) at least one threaded element disposed along at least a portion of the top edge; and a nipple configured to lay against the top edge of the wall; a bottle collar defining a bottle collar opening, wherein the bottle collar is configured to threadedly attach to the at least one threaded element of the top edge; and a cap configured to cover the nipple and removably attach to the bottle collar;”

The additional limitations:
wherein at least one of the wall, nipple, bottle collar, and cap comprises thermochromic material, thereby defining one or more thermochromic elements, the one or more thermochromic elements comprising at least a first thermochromic element configured to change color responsive to a predefined temperature condition; and

wherein a plurality of design elements comprise a second thermochromic element and is permanently positioned on the exterior of the bottle along a bottom-most portion of the bottle wall. (with emphasis)

requires only two thermochromic material: the first one can be anywhere on the wall, or the nipple, or the bottle collar, and or the cap, and the second one is on the exterior of the bottle.  
Also note that the limitation:
a plurality of design elements comprise a second thermochromic element and is permanently positioned on the exterior of the bottle (with emphasis) 

Note that this limitation requires a plurality of design elements and only the second thermochromic element being positioned along a bottom-most portion of the bottle wall as note the singular verb “is”.

Note the teachings from Appellant’s specification:
[0082] Design element 109 is provided in FIG. 1 as illustrative examples only. For example, in addition to or in substitution for a football, soccer ball, volley ball, or basketball as shown in FIG. 1, design element 109 may comprise an image, such as a rainbow, a train, or a- 25- Patent Application of Susana QuinteroFor "Thermochromic Baby Bottle and Method of Using the Same"monkey, or a design, such as a series of lines. Design element 109 could also comprise a letter, or even an image or outline of an object, person, or person's face. 

[0049]   Any element of the present invention may comprise one or more types of TLCs as constituent components of the element, as one or more painted-on layers of the element, one or more stickers applied to the element, or any other way of affixing one or more TLCs on or within an element.

Regarding the objections to the drawing and specification:

The examiner submits that these objections are not petition matters and no appealable matters.  Hence, the objections to the drawing and specification are not included in this appeal.

Regarding the rejection of claims 2-3, 12, and 13 under 35 U.S.C. 112(a):
	Appellant does not provide any argument.  The examiner should be affirmed.

Regarding the rejection of claims 2-3, under 35 U.S.C. 112(b):
	Appellant does not provide any argument.  The examiner should be affirmed.

Regarding the rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Shteynberg (6264049) in view of DIYlover (dated Jan 23, 2016) and further in view Wu (20140001142):  
Shteynberg teaches a thermochromic baby bottle, comprising a bottle 24 with a bottom portion, a wall disposed on the bottom portion, the wall having a top edge defining an opening together the wall and bottom portion defining a cavity having an interior and an exterior, at least one threaded element disposed along at least a portion of the top edge a nipple configured to lay against the top edge of the wall in fig. 4, a bottle collar 9  defining a bottle collar opening, wherein the bottle collar is configured to threadedly attach to the at least one threaded element of the top edge.
The inlet neck of the bottle 3, per the second embodiment of the present invention, is provided with universal threading (not shown on FIG. 4,  but shown on FIG. 5) to allow for usage and interchangeability of the cap 9  with the nipple 6. (with emphasis)

Shteynberg teaches at least one of the wall, nipple, bottle collar, and cap comprises thermochromic material at 33:
According to the third embodiment of the present  invention, the appendix compartment cavity is designed to accommodate a strip  type thermometer 33 with numerals that can be seen through the clear window 21. The numerals are painted with an off-the-shelf thermochromic paint and become visible at the temperature represented by the corresponding numerical symbol.  (with emphasis)

along a bottom-most portion of the bottle wall.
	DIYlover teaches two methods of providing thermochromic designs on a container on two separate videos, one using stickers dated 01/23/2016

    PNG
    media_image2.png
    1097
    1867
    media_image2.png
    Greyscale

and the other painted directly on the outer surface of the container in the video dated date: Nov 6, 2015).  Both methods are of the same as Appellant’s, as set forth supra. 

    PNG
    media_image3.png
    1189
    1855
    media_image3.png
    Greyscale

	The designs in each embodiment in DIY lover comprises a plurality of design elements, i.e., for the stickers, note that bottom most sticker has a picture of a battery that has a plurality of design elements including the separate element that paint the outlines of the battery and the thermochromic elements within the outline of the battery.  Similar with the container in the embodiment where the thermochromic material are painted directly on.  In this case, on the bottom, a letter E and various lines, the over shape outline and the thermochromic elements within the oval shape comprises the claimed plurality of design elements.  
	With respect to the “bottom-most portion of the bottle wall”, note that Appellant does not provide any definition of “bottom-most” in the specification, fig. 1 shows some spacing between the bottom and the elements 109 and 150.  Therefore, “bottom-most” is broad.   

Appellant argues that a) the proposed modification restricts the freedom taught by DIYlover, and b) Modifying Wu so that its temperature indicator was likewise incorporated as a constituent component of any of these bottle parts changes its principle of operation as well. This is because under Wu’s teachings, a separate and distinct temperature indicator extends and is suspended into the interior of a bottle, where it will necessarily come in to contact with the liquid contents when the bottle is in use for feeding.  
	The Examiner submits: i) Regarding the DIYlover, with the teaching that the thermochromic stickers can be stick wherever at 02:11, one can apply the teaching of DIYlover to provide the sticker on the bottle of Shteynberg.  The Examiner doesn’t see why following the teachings in DIYlover would restrict the freedom as asserted, and
	ii) Regarding the Wu reference, note that the examiner ONLY applying Wu for the teaching of a cap portion at 112 enclosing the nipple for sanitary reasons.  The uses of a cap for a baby bottle is very much a necessity to prevent dirt and other contamination in direct contact with nipple.

Regarding the rejection of claims 1, 7, 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (20140001142) in view of Tseng (5788369):

[0024] The nipple 200 is placed at the top opening 106 of the bottle 100.  The nipple 200 is a feeding nipple according to the present invention, which is designed to fit any commercially available nursing bottle.  The nipple 200 generally comprises a sealing disc 202 being placed and sealed around the top opening 106 of the bottle 100 and a perforated mouthpiece 204 upwardly extended from the sealing disc 202. (with emphasis)

a bottle collar 306 defining a bottle collar opening, wherein the bottle collar is configured to threadedly attach to the at least one threaded element of the top edge, and a cap 112 configured to cover the nipple and removably attach to the bottle collar.
Wang teaches wherein at least one of the wall, nipple, bottle collar, and cap comprises thermochromic material, thereby defining one or more thermochromic elements, the one or more thermochromic elements comprising at least a first thermochromic element configured to change color responsive to a predefined temperature condition at 400:
[0029] In this embodiment, the temperature indicator 400 comprises a suspending member 402 extended from the sealing unit 300 and a temperature sensitive element 404 provided at the suspending member 402, wherein the temperature sensitive element 404 configured to be a mark of medium changing color at a desired temperature for indicating the interior temperature of the bottle 100.  It is preferred that the temperature sensitive element 404 is in form of thermochromatic ink. (with emphasis)


Wu meets all claimed limitations except for the plurality of design elements comprise a second thermochromic element and is permanently positioned on the exterior of the bottle along a bottom-most portion of the bottle wall.  

(14)   Still another objective of the present invention is to provided an infant nursing bottle which bottle body has an exterior surface provided with a heat detecting figure printed by heat detecting paint which would change color under a predetermined temperature of heat. The figure can be a decorating drawing, a wording, or a graduation.  Therefore, once the milk inside the infant nursing bottle exceeds a predetermined temperature, the heat detecting figure would change color instantly as a warning signal to prevent the infant from getting burned while consuming the milk. 
..
(5)   Furthermore, as shown in FIG. 1 of the drawing, an exterior surface of the bottle body 10 provides a heat detecting figure 20 which includes a decorative drawing or wording 21 and a graduation 22 printed by a heating detecting paint which would change color at a predetermined temperature. (with emphasis)

Note the one of the design elements being a figure which is clearly for entertainment as desirable to a infant, and the other design element being a “graduation” or a scale which is for measuring the amount of contents within the bottle.   It would have been obvious to one of ordinary skill in the art to provide the design elements as taught by Tseng to provide entertainment and/or to enable one to measure the contents inside the bottle while provide safety for the child. 
Note that element 22 extends all the way down to the bottom most of the bottle. 
	Appellant argues that: a) Wu teaches a temperature indicator that is separate and apart from its bottle b) none of Wu or Tseng teach or suggest that a component of the bottle, wall, nipple, bottle collar, and cap themselves comprise another of at least two thermochromic materials as in Appellant ’s claims.  

ii)The claim does not exclude the bottle to made of different parts or the thermochromic material being made of separate parts.  In fact, Appellant’s specification broadly defines any attachment can be used as for thermochromic attachment:
[0016] In some embodiments, some of all of the bottle, the collar, the nipple, the cap, the ribbed sleeve, and the wings handle may have one or more thermochromic elements disposed on, in, or attached to them. A thermometer or thermometer outline on the side of the bottle, a thermochromatic sticker, one or more raised thermochromic portions of the bottle shaped as rings encircling the bottle, or hidden shapes that become visible when one or more thermochromic elements are engaged, are all non-limiting examples of the one or more thermochromic elements. (with emphasis)
iii) Regarding the assertion that there is no suggestion for a component of the bottle, wall, nipple, bottle collar, and cap themselves comprise another of at least two thermochromic materials, note that Tseng teaches three design elements by printing at 20/21/22 and all comprises thermochromic elements, and 
iv) Claim 1 requires the second thermochromic element on the exterior of the bottle and Tseng teaches at least one second thermochromic element.  The other design elements comprise printed matter and such printed matter are not patentable under the printed matter doctrine and do not read over the design elements in Tseng.

Regarding the rejection of claims 1, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (3125984) in view of Wu (20140001142):
 teaches a thermochromic baby bottle, comprising a bottle 11 with a bottom portion, a wall disposed on the bottom portion, the wall having a top edge defining an opening together the wall and bottom portion defining a cavity having an interior and an exterior, at least one threaded element disposed along at least a portion of the top edge a nipple configured to lay against the top edge of the wall in fig. 9, a bottle collar defining a bottle collar opening, wherein the bottle collar is configured to threadedly attach to the at least one threaded element of the top edge.
Okuyama teaches wherein at least one of the wall, nipple, bottle collar, and cap comprises thermochromic material at any of portions 12, 13, 14, 12”, 13”, 14” in fig. 9. Note the teaching of the thermochromic material:
Another  object of the invention is to make it possible to have exact knowledge of  desired temperature of milk in the feeding bottle by applying such materials  as have melting points different from one another and property to change in  phase for change in temperature, in a part of the wall of the feeding bottle  body, materials each having distinct melting point and being opaque or translucent in solid phase prior to melting and transparent in liquid phase at  melting temperature, along with markers each indicating of distinct melting  temperature for each of the associated materials. (col. 1, ln.34-45)
..
As such materials as are opaque or translucent solids before melting and transparent liquids after melting may 2 be cited solid waxes, for example, paraffin, Japan and other waxes. (col. 1, ln. 71.)
..
According to the invention, an appropriate selection may be made in those ones having melting points around 35' C., 40' C. and 45' C.  specifically, based on the assumption that the judicious and adequate temperature of milk for the unweaned lies around 40' C. (col. 2, ln. 7)
..
bottle body 11 may be made of synthetic resin with paraffin pieces 12, 13 and 14, of different melting point from one another, (col. 3, ln. 2-3) 
..
	
:
As to the markers, they are, desired to be selected from those materials that are rich in such property as to distinguish themselves most clearly to the eye, as they have for purpose to inform the melting of their associated paraffin pieces when these melt on observation from without through paraffin; therefore, colored markers should be preferred, e.g. yellow 15, blue 16 and red 17, or letter or character markers.  

As, however, the bottle is not always filled up with milk, it is practical to consider three roughly divided portions of the milk supply and provide a plurality of series of such sealed paraffin pieces to let each of the series 12', 13',and 14' and 12", 13" and 14" in addition to said 12, 13 and 14, be associated with such divisions as illustrated in FIGURE 9, so that determination of the temperature of the milk may any time be feasible despite possible small milk supply present in the feeding bottle. (with emphasis)

Okuyama meets all claimed limitations except for a cap configured to cover the nipple and removably attach to the bottle collar, Wu teaches that it is known in the art to provide a cap 112 configured to cover the nipple and removably attach to the bottle collar in fig. 1.  It would have been obvious to one of ordinary skill in the art to provide a cap as taught by Wu to for sanitary reasons. 
. 	Appellant  argues that a) Wu does teach a cap, it does not teach a thermochromic cap, b) the Wu temperature indicator is instead explicitly directed to an individual piece that is separate and apart from each bottle component, and c) each of Okuyama and Wu disclose a single thermochromic element, while Appellant ’s claims are directed at its wall, nipple, bottle collar, and cap comprising thermochromic material.  

	ii) Regarding the assertion that Appellant ’s claims are directed at its wall, nipple, bottle collar, and cap comprising thermochromic material, as set forth supra, the examiner submits that the claims requires two thermochromic material: one can be anywhere on the wall, nipple, bottle collar, and cap, the second one is on the exterior of the bottle. Any portions 12, 13, 14, 12”, 13”, 14” in fig. 9 comprises the first thermochromic material, and any of the lowest portion 12’, 13’, 14’ comprises the plurality of design elements and each comprises a thermochromic element.  

Note that Appellant only provide arguments for claim 1, other claims stand or fall together.  



Respectfully submitted,
/TRI M MAI/Examiner, Art Unit 3733                                                                                                                                                                                                        
Conferees:
/SUE LAO/
RQAS, OPQA

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.